MEMORANDUM **
John Doe appeals from the district court’s order recommitting him to a federal medical center for no more than 45 days to complete a dangerousness evaluation pursuant to 18 U.S.C. § 4246(a). The district court previously determined under 18 U.S.C. § 4241(d) that Doe was incompetent to stand trial on federal criminal charges and that he was not restorable to competency. Doe’s claims are foreclosed by our recent decision in United States v. Godinez-Ortiz, 563 F.3d 1022 (9th Cir.2009). We have jurisdiction under the collateral order doctrine, and we affirm the district court order. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.